       Case 1:17-cr-00391-PGG Document 120 Filed 04/18/19 Page 1 of 1




                       DOMINIC F. AMOROSA
                            ATTORNEY-AT-LAW
                      244 FIFTH AVENUE, SUITE A246
                       NEW YORK, NEW YORK 10001

                                  212 406 7000

                       Email: lawoffices@dfamorosa.com
                                         	
	
April	18,	2019	
	
	
	
Hon.	Paul	G.	Gardephe	
United	States	District	Judge	
Foley	Square	
New	York,	New	York	10007	
	
Re:		United	States	v.	Borker,	17	CR	391	(PGG)	
	
	
Dear	Judge	Gardephe:	
	
	
In	connection	with	Defendant’s	sentencing,	scheduled	for	April	24th,	please	find	
attached	a	letter	written	by	Defendant.		This	statements	contained	in	this	letter	
will	permit	Defendant	to	shorten	his	verbal	statement	to	the	Court	at	sentencing.			
	
	
	
Respectfully	submitted,	
	
	
____________/s/________________.	
Dominic	F.	Amorosa	
	
